Citation Nr: 9905313	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-45 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 1996 RO decision which denied the veteran's 
claim for service connection for varicose veins.  He 
testified at an RO hearing in November 1997.  In June 1998, 
the case was remanded to the RO so that the veteran could be 
afforded a Travel Board hearing, and he testified at such a 
hearing in November 1998.


REMAND

The veteran contends that he has varicose veins of the left 
leg which are attributable to his military service.  
Specifically, he asserts that during his Navy service he had 
to stand watch for excessively long periods of time and that 
such standing caused him to develop varicose veins.  

A review of the veteran's service medical records (1967-1969) 
does not reveal any evidence of complaints, findings, or a 
diagnosis of varicose veins.  The first post-service medical 
evidence of varicose veins is in 1993, well over two decades 
after his service separation.  In a July 1996 statement 
(which was signed and confirmed as correct by Gregory J. 
White, M.D.) it was noted that in March 1970, the veteran 
consulted with Dr. White and complained of varicose veins of 
the left thigh.  According to this statement, the veteran 
reported that a Navy physician had previously told him not to 
worry about such, and Dr. White agreed, but also said that 
the varicose veins would get worse but that exercise would 
help.  In a December 1997 statement, Dr. White again 
indicated that he had examined the veteran in March 1970.  He 
related that the veteran had varicose veins at that time but 
such did not require treatment, and that the veteran gave a 
history of varicose veins since service.

The Board notes that the RO's attempts to obtain the 
veteran's actual treatment records from Dr. White have been 
unsuccessful; nevertheless, one more attempt should be made 
to help the veteran complete his application for benefits.  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet.App. 69 
(1995).  Additionally, it should be noted that the veteran 
has repeatedly indicated that he received treatment for his 
varicose veins at the VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania.  Such VA medical records are not included in 
the claims folder, and there appears to have been no attempt 
by the RO to obtain these records.  Since such records are 
deemed to be in constructive possession of the RO and Board, 
and the records may affect the outcome of the claim, they 
should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain complete 
verbatim copies of the veteran's medical 
records from Dr. White concerning 
examination or treatment for varicose 
veins (including records of the reported 
office visit for this problem in March 
1970).  The RO should also obtain copies 
of medical records from the Pittsburgh 
VAMC concerning the veteran's treatment 
for varicose veins.

2.  The RO should then review the claim 
for service connection for varicose 
veins.  If the claim is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


